

Exhibit 10.1
[exh101to2q10qimage1.gif]
712 Fifth Avenue
New York, New York 10019
(212) 957-5003

    


January 28, 2015






PERSONAL AND CONFIDENTIAL




Mr. Harvey R. Blau
c/o Griffon Corporation
712 Fifth Avenue
NY, NY 10019


Dear Harvey:


Reference is hereby made to your employment agreement dated as of July 1, 2001
between you and Griffon Corporation, as amended to date (the “Agreement”).
Notwithstanding any provision in the Agreement to the contrary, the term of the
Consulting Period, as defined therein, is hereby extended to April 1, 2021.


Except as expressly modified herein, the terms and provisions of your consulting
entitlements and obligations remain the same as they were immediately prior to
the date hereof.


GRIFFON CORPORATION




By: /s/ Seth L. Kaplan
Seth L. Kaplan
Senior Vice President                




Acknowledged and Agreed:




/s/ Harvey R. Blau
Harvey R. Blau
Dated: February 5, 2015

